EXHIBIT 10.10.6
VISTEON CORPORATION 2010 INCENTIVE PLAN
TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANTS
     Visteon Corporation, a Delaware corporation (together with its
subsidiaries, the “Company”), subject to the terms of the Visteon Corporation
2010 Incentive Plan (the “Plan”) and this Agreement, hereby grants to the
Participant named in the Notification Summary or Appendix to this Agreement,
restricted stock units (“Restricted Stock Units”) as further described herein.
     1. Grant of Restricted Stock Units.
          The Company hereby grants to the Participant the number of Restricted
Stock Units set forth in the Notification Summary or Appendix, effective as of
the date or dates (“Grant Date”) and subject to such restrictions set forth in
the Notification Summary or Appendix. In the event of certain corporate
transactions, the number of Restricted Stock Units covered by this Agreement may
be adjusted by the Organization and Compensation Committee of the Board of
Directors of the Company (the “Committee”) as further described in Section 13 of
the Plan.
     2. Vesting of Restricted Stock Units.
          a. During the Participant’s continuous employment with the Company,
the Restricted Stock Units will vest in accordance with the vesting schedule set
forth in the Notification Summary or Appendix.
          b. In the event that application of the vesting schedule results in
the vesting of a fractional Restricted Stock Unit, only whole Restricted Stock
Units will be considered vested.
          c. Upon a Change in Control of the Company, the Restricted Stock Units
that have not previously been forfeited will vest, provided the Participant is
employed by the Company, as of the date immediately preceding the date on which
the Change in Control occurs. If the Participant is subject to another agreement
governing the Participant’s employment, such other agreement will govern the
Participant’s rights with respect to the Restricted Stock Units to the extent
that such agreement provides greater rights to the Participant upon a Change in
Control of the Company.
     3. Termination of Employment.
          a. Unless provided otherwise under the remaining provisions of this
Paragraph 3, if the Participant’s employment with the Company is terminated for
any reason, Participant will forfeit any and all rights to Restricted Stock
Units that have not vested on the termination date, and such Restricted Stock
Units will be cancelled.
          b. Notwithstanding the provisions of Paragraph 3a, if the Participant
is placed on an approved leave of absence, with or without pay, the Restricted
Stock Units will vest in accordance with the provisions of Paragraph 2 as if the
Participant was actively employed.

 



--------------------------------------------------------------------------------



 



          c. Notwithstanding the provisions of Paragraph 3a, if the
Participant’s employment with the Company is terminated by reason of disability
(as defined in the Company’s long-term disability plan), death, retirement or
involuntary termination without Cause, and if the Participant had remained in
the employ of the Company for at least 180 days following the Grant Date, the
Restricted Stock Units that have not previously been forfeited will vest on a
pro rata basis, based on the number of months that have lapsed following the
Grant Date in the manner set forth in the Notification Summary or Appendix. For
purposes of this Agreement, “retirement” means the Participant’s voluntary
termination of employment either (1) after attaining age 55 and completion of
10 years of service, or (2) after completion of at least 30 years of service,
regardless of age. For purposes of this Agreement, “cause” for termination by
the Company of the Participant’s employment shall mean (i) the willful and
continued failure by the Participant to substantially perform the Participant’s
duties with the Company (other than any such failure resulting from the
Participant’s incapacity due to physical or mental illness) after a written
demand for substantial performance is delivered to the Participant by (A) if the
Participant is an executive officer of the Company, the Board of Directors, or
(B) if the Participant is not an executive officer of the Company, the head of
the Company’s global human resources department, which demand specifically
identifies the manner in which the Company believes that the Participant has not
substantially performed the Participant’s duties, or (ii) the willful engaging
by the Participant in conduct which is demonstrably and materially injurious to
the Company, monetarily or otherwise. For purposes of clauses (i) and (ii) of
this definition, (x) no act, or failure to act, on the Participant’s part shall
be deemed “willful” unless done, or omitted to be done, by the Participant not
in good faith and without reasonable belief that the Participant’s act, or
failure to act, was in the best interest of the Company, and (y) in the event of
a dispute concerning the application of this provision, no claim by the Company
that Cause exists shall be given effect unless the Company establishes by clear
and convincing evidence that Cause exists.
     4. Restricted Stock Unit Account and Settlement of Vested Units.
          a. The Company will credit the Restricted Stock Units to an account in
the name of the Participant. The Participant’s vested Restricted Stock Units
shall be settled upon the earliest to occur of (i) the vesting date applicable
to such Restricted Stock Unit as set forth in the Notification Summary or
Appendix (disregarding any acceleration of the vesting date under Paragraph 3
above), or (ii) in the case of accelerated vesting under Paragraph 3c due to the
death of the Participant, as soon as practicable (and in any event within
60 days) following the Participant’s date of death, (iii) in any other case in
which the Participant terminates employment and is entitled to accelerated
vesting under Paragraph 3c, six months and one day after the date of the
Participant’s “separation from service”, or (iv) the date of a Change in Control
(the “Settlement Date”).
          b. Settlement shall be made through the delivery of one share of
Company common stock for each vested Restricted Stock Unit, less applicable
withholding and brokerage fees associated with the sale of any shares to pay
applicable withholding. Any shares of common stock of the Company shall be
issued in book-entry form, registered in the Participant’s name or in the name
of the Participant’s legal representatives, beneficiaries or heirs, as the case
may be. The Company will not deliver any fractional share of common stock of the
Company but will

2



--------------------------------------------------------------------------------



 



pay, in lieu thereof, cash equal to the “fair market value” of such fractional
share. Notwithstanding the foregoing, the Committee may direct that in lieu of
settlement through delivery of common stock of the Company, the Participant’s
vested Restricted Stock Units shall be settled by a single lump sum payment
equal to the number of vested Restricted Stock Units to be settled multiplied by
the Fair Market Value on the Settlement Date of a share of the common stock of
the Company, less applicable withholding taxes. All Restricted Stock Units that
have become vested and are settled shall be cancelled.
          c. The Company may retain the services of a third-party administrator
to perform administrative services in connection with the Plan. To the extent
the Company has retained such an administrator, any reference to the Company
shall be deemed to refer to any such third-party administrator retained by the
Company, and the Company may require the Participant to exercise the
Participant’s rights under this Agreement only through such third-party
administrator.
     5. Dividend Equivalents.
          With respect to each Restricted Stock Unit that remains outstanding
and that has not previously been forfeited or settled, the Participant shall be
entitled to receive payment of the same amount of cash that such Participant
would have received as cash dividends, as if, on each record date during the
period that the Restricted Stock Unit remains outstanding, such Participant had
been the holder of record of a number of shares of Company common stock equal to
the number of such Restricted Stock Units, subject to applicable tax
withholding. Any such dividend equivalent will be paid to the Participant no
later than 2 and 1/2 months following the close of the year in which the
dividend on the underlying shares of Company common stock is declared and
payable.
     6. Withholding.
          a. Upon the vesting or settlement of previously granted Restricted
Stock Units pursuant to Paragraphs 3 or 4 above, the Company may satisfy its tax
withholding obligations in any manner determined by the Committee, including by
withholding a portion of the Participant’s cash compensation or by withholding a
number of Restricted Stock Units or shares of stock having a Fair Market Value,
as determined by the Committee, equal to the amount required to be withheld. The
Fair Market Value of any fractional Restricted Stock Unit remaining after the
withholding requirements are satisfied will be paid to the Participant in cash.
The Company may also require the Participant to deliver a check in the amount of
any tax withholding obligation, or to otherwise indemnify the Company, as a
condition to the issuance of any stock hereunder.
          b. Dividend equivalents paid on Restricted Stock Units are subject to
applicable tax withholding as described in subsection 6(a).

3



--------------------------------------------------------------------------------



 



     7. Conditions on Award.
          Notwithstanding anything herein to the contrary, the Committee may
cancel an award of Restricted Stock Units, and may refuse to settle vested
Restricted Stock Units, if:
          a. During the period from the date of the Participant’s termination of
employment from the Company to the date of settlement, the Committee determines
that the Participant has either (i) refused to be available, upon request, at
reasonable times and upon a reasonable basis, to consult with, supply
information to and otherwise cooperate with the Company with respect to any
matter that was handled by the Participant or under the Participant’s
supervision while the Participant was in the employ of the Company or
(ii) engaged in any activity that is directly or indirectly in competition with
any activity of the Company; or
          b. The Committee determines that the Participant, at any time (whether
before or after the Participant’s termination of employment with the Company,
and whether before or after the grant of the Restricted Stock Units), acted in
any manner that the Committee deems detrimental to the best interests of the
Company.
     8. Nontransferability.
          Except as provided in Paragraph 9 of this Agreement, the Participant
has no right to sell, assign, transfer, pledge, or otherwise alienate the
Restricted Stock Units, and any attempted sale, assignment, transfer, pledge or
other conveyance will be null and void.
     9. Beneficiary.
          The Participant may designate a beneficiary to receive any settlement
of vested Restricted Stock Units that may be made on or after the Participant’s
death on the form or in the manner prescribed for such purpose by the Committee.
Absent such designation, the Participant’s beneficiary will be the Participant’s
estate. The Participant may from time to time revoke or change the beneficiary
designation without the consent of any prior beneficiary by filing a new
designation with the Company. If a Participant designates his or her spouse as
beneficiary, such designation automatically shall become null and void on the
date of the Participant’s divorce or legal separation from such spouse. The last
such designation received by the Company will be controlling; provided, however,
that no designation, or change or revocation thereof, will be effective unless
received by the Company prior to the Participant’s death, and in no event will
any designation be effective as of a date prior to such receipt. If the
Committee is in doubt as to the identity of the beneficiary, the Committee may
deem the Participant’s estate as the beneficiary, or the Company may apply to
any court of appropriate jurisdiction and such application will be a complete
discharge of the liability of the Company therefor.
     10. Securities Law Restrictions.
          a. The Participant acknowledges that any stock that may be transferred
to the Participant in settlement of vested Restricted Stock Units, is being
acquired for investment purposes only and not with a view to resale or other
distribution thereof to the public in violation

4



--------------------------------------------------------------------------------



 



of the Securities Act of 1933, as amended (the “Act”). The Participant agrees
and acknowledges, with respect to any stock that has not been registered under
the Act, that (a) the Participant will not sell or otherwise dispose of such
stock except pursuant to an effective registration statement under the Act and
any applicable state securities laws, or in a transaction which in the opinion
of counsel for the Company is exempt from such registration, and (b) a legend
may be placed on the certificates for the stock to such effect. As further
conditions to the issuance of the stock, the Participant agrees for himself or
herself, the Participant’s beneficiary, and the Participant’s heirs, legatees
and legal representatives, prior to such issuance, to execute and deliver to the
Company such investment representations and warranties, and to take such other
actions, as the Committee determines may be necessary or appropriate for
compliance with the Act and any applicable securities laws.
          b. Notwithstanding anything herein to the contrary, the Committee, in
its sole and absolute discretion, may delay settlement of or transferring stock
to a Participant or the Participant’s beneficiary in settlement of vested
Restricted Stock Units or may impose restrictions or conditions on the
Participant’s (or any beneficiary’s) ability to directly or indirectly sell,
hypothecate, pledge, loan, or otherwise encumber, transfer or dispose of the
stock, if the Committee determines that such action is necessary or desirable
for compliance with any applicable state, federal or foreign law, the
requirements of any stock exchange on which the stock is then traded, or is
requested by the Company or the underwriters managing any underwritten offering
of the Company’s securities pursuant to an effective registration statement
filed under the Act.
     11. Voting Rights.
          The Participant shall have no voting rights with respect to the
Restricted Stock Units.
     12. Limited Interest.
          a. The grant of the Restricted Stock Units shall not be construed as
giving the Participant any interest other than as provided in this Agreement.
The Participant shall have no rights as a shareholder as a result of the grant
or vesting of the Restricted Stock Units unless and until shares of common stock
of the Company are issued in settlement of vested Restricted Stock Units.
          b. The grant of the Restricted Stock Units shall not confer on the
Participant any right to continue as an employee or continue in service of the
Company, nor interfere in any way with the right of the Company to terminate the
Participant’s employment at any time.
          c. The grant of the Restricted Stock Units shall not affect in any way
the right or power of the Company to make or authorize any or all adjustments,
recapitalizations, reorganizations, or other changes in the Company’s capital
structure or its business, or any merger, consolidation or business combination
of the Company, or any issuance or modification of any term, condition, or
covenant of any bond, debenture, debt, preferred stock or other instrument ahead
of or affecting the stock or the rights of the holders thereof, or the
dissolution or

5



--------------------------------------------------------------------------------



 



liquidation of the Company, or any sale or transfer of all or any part of its
assets or business or any other Company act or proceeding, whether of a similar
character or otherwise.
          d. The Participant acknowledges and agrees that the Plan is
discretionary in nature and limited in duration, and may be amended, cancelled,
or terminated by the Company, in its sole discretion, at any time. The grant of
the Restricted Stock Units under the Plan is a one-time benefit and does not
create any contractual or other right to receive a grant of Restricted Stock
Units or benefits in lieu of Restricted Stock Units in the future. Future
grants, if any, will be at the sole discretion of the Committee, including, but
not limited to, the timing of any grant, the number of shares or units to be
granted, and restrictions placed on such shares or units.
     13. Consent to Transfer of Personal Data.
          The Participant voluntarily acknowledges and consents to the
collection, use, processing and transfer of personal data as described in this
paragraph. The Participant is not obliged to consent to such collection, use,
processing and transfer of personal data. However, failure to provide the
consent may affect the Participant’s ability to participate in the Plan. The
Company holds certain personal information about the Participant, including the
Participant’s name, home address and telephone number, date of birth, social
security number or other employee identification number, salary, nationality,
job title, any shares of stock or directorships held in the Company, details of
all options or any other entitlement to shares of stock or units awarded,
canceled, purchased, vested, unvested or outstanding in the Participant’s favor,
for the purpose of managing and administering the Plan (“Data”). Visteon
Corporation and/or its subsidiaries will transfer Data amongst themselves as
necessary for the purpose of implementation, administration and management of
the Participant’s participation in the Plan, and the Company may further
transfer Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. These recipients may be located in
the European Economic Area, or elsewhere throughout the world, such as the
United States. The Participant authorizes them to receive, possess, use, retain
and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of shares of stock on
the Participant’s behalf to a broker or other third party with whom the
Participant may elect to deposit any shares of stock acquired pursuant to the
Plan. The Participant may, at any time, review Data, require any necessary
amendments to it or withdraw the consents herein in writing by contacting the
Company; however, withdrawing consent may affect the Participant’s ability to
participate in the Plan.
     14. Incorporation by Reference.
          The terms of the Plan are expressly incorporated herein by reference.
Capitalized terms that are not defined in this Agreement will have the meaning
ascribed to them under the Plan. In the event of any conflict between this
Agreement and the Plan, the Plan shall govern.

6



--------------------------------------------------------------------------------



 



     15. Governing Law.
          This Agreement shall be governed by and construed in accordance with
the laws of the State of Delaware, without reference to any conflict of laws
principles thereof.
     16. Severability.
          In the event any provision of the Agreement is held illegal or invalid
for any reason, the illegality or invalidity will not affect the remaining
provisions of the Agreement, and the Agreement shall be construed and enforced
as if the illegal or invalid provision has not been inserted.
     17. Amendment.
          This Agreement may not be amended, modified, terminated or otherwise
altered except by the written consent of Visteon Corporation and the
Participant.
     18. Counterparts.
          This Agreement may be executed in one or more counterparts, each of
which will be deemed to be an original but all of which together will constitute
one and the same instrument.

            VISTEON CORPORATION
      By:             Title:          Date:     

7